Exhibit 10.1

TH TRS CORP.

Residential Mortgage-Backed Securities

AMENDED AND RESTATED

FORWARD AAA SECURITIES AGREEMENT

December 28, 2011

Barclays Bank PLC

745 7th Avenue, 4th Floor

New York, New York 10019

Ladies and Gentlemen:

TH TRS Corp. (the “Seller”) agrees, pursuant to this Amended and Restated
Forward AAA Securities Agreement (this “Agreement”), which amends and restates
the Forward AAA Securities Agreement, dated as of May 17, 2011 (the “Original
Agreement”), to sell or cause to be sold to Barclays Bank PLC (the “Initial
Purchaser”) senior mortgage-backed securities (the “Senior Securities”), under
the terms and conditions herein contained, issued pursuant to a proposed
securitization transaction involving certain residential mortgage loans expected
to be acquired in connection with the Master Repurchase Agreement, dated as of
May 17, 2011, and the Master Repurchase Agreement Pricing Side Letter, dated as
of May 17, 2011 (together, the “Master Repurchase Agreement”), both by and
between the Seller and the Initial Purchaser. Capitalized terms shall have the
meanings ascribed in Exhibit A. Other capitalized terms used, and not otherwise
defined, herein shall have the meanings ascribed thereto in the Master
Repurchase Agreement. Finally, certain terms used herein shall have the meanings
ascribed thereto in the Forward Pricing Side Letter, dated as of the date
hereof, between the Seller and the Initial Purchaser (the “Forward Pricing Side
Letter”).

In connection with this Agreement and the Master Repurchase Agreement, the
Initial Purchaser will assist the Seller in sourcing certain jumbo prime
residential mortgage loans and developing relationships with mortgage loan
originators. In order to finance the acquisition of the mortgage loans from
originators, the Seller expects to sell mortgage loans to the Initial Purchaser
pursuant to a full recourse reverse repurchase facility provided through the
Master Repurchase Agreement, although the Seller is not required to use the
Master Repurchase Agreement to fund any or all mortgage loans subject to this
Agreement. Each mortgage loan funded under the Master Repurchase Agreement may
be eligible to back the Senior Securities, which would be issued by a
securitization trust (the “Issuer”). Once mortgage loans are acquired by the
Seller, either using the funds provided by the repurchase facility and conveyed
to the Initial Purchaser under the repurchase facility, or otherwise acquired by
the Seller, in an aggregate amount of approximately $200,000,000 in unpaid
principal balance, the Seller expects to securitize such mortgage loans (subject
to the limitations herein) in a transaction (the “Securitization”) in which the
Issuer will be expected to issue one or more classes of Senior Securities that
would be entitled to payments on a senior, priority basis, and one or more
classes



--------------------------------------------------------------------------------

of subordinate securities that would be entitled to payments on a subordinated
basis, with realized losses being allocated sequentially, first to the
subordinate securities and then to the Senior Securities if the Seller elects
such a Securitization of Forward Eligible Assets. An affiliate of the Initial
Purchaser will act as an underwriter or placement agent of the Securitization.
The Seller would act as sponsor of the Securitization and is expected to be
subject to and comply with any risk retention requirements required of a
“securitizer” under Section 941 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”) and the regulations promulgated
thereunder, and will comply with any other applicable laws, rules and
regulations, including, without limitation, revised Regulation AB and the
Dodd-Frank Act.

In the event of a securitization pursuant to which Senior Securities are issued,
the Initial Purchaser, upon the basis of the representations and warranties of
the Seller set forth in this Agreement and set forth in or based upon those set
forth in the Master Repurchase Agreement, and subject to the terms and
conditions set forth herein, shall purchase the Senior Securities on the related
closing date in reliance on an exemption from registration under Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”). In the
alternative, if the parties agree, the Senior Securities will be registered
under the Securities Act. In that event, the provisions of this Agreement that
are designed to exempt the related securities or transaction from registration
under the Securities Act will be replaced by standard underwriting agreement
provisions designed for public securities offerings.

The Initial Purchaser and the Seller understand and agree that the Senior
Securities may only be resold or otherwise transferred if such Senior Securities
are hereafter registered under the Securities Act or if an exemption from
registration under the Securities Act is available for such sale, including the
exemption afforded by Rule 144A (“Rule 144A”) and Regulation S (“Regulation S”)
of the rules and regulations promulgated under the Securities Act by the
Securities and Exchange Commission (the “Commission”).

Section 1. Purchase of the Senior Securities; Eligibility. Upon notification
from the Seller that it has committed to purchase Forward Eligible Assets from
an Originator, the Initial Purchaser may issue confirmations to purchase Senior
Securities collateralized by Forward Eligible Assets in the form of Exhibit B
(each such confirmation, a “Confirmation”) regardless whether such Forward
Eligible Assets are subject to the Master Repurchase Agreement. A Confirmation
will serve as a commitment by the Initial Purchaser to purchase Eligible AAA
Securities collateralized by the related Forward Eligible Assets, subject to all
the terms and conditions set forth in this Agreement and in the related
Confirmation. In reliance on the representations and warranties contained herein
and subject to the terms and conditions set forth herein, and as long as the
Senior Securities are Eligible AAA Securities, the Initial Purchaser shall
purchase Eligible AAA Securities at the AAA Securities Purchase Price. It is
expected that the securitization depositor shall transfer to the Seller and the
Seller shall retain any AAA IO Securities as well as any subordinate bonds
created to structure the Senior Securities as set forth herein.

Section 1A. Alternatives to Delivery of Eligible AAA Securities.

 

2



--------------------------------------------------------------------------------

(a) To the extent that the Seller fails to deliver Eligible AAA Securities on or
before May 17, 2012, or such later date agreed to in writing by the Seller and
Initial Purchaser, either because

(i) the Seller with Initial Purchaser’s cooperation has not, as of such date,
despite its commercially reasonable efforts, closed a Securitization whereby the
Senior Securities (a) were issued in an original principal balance equal to 88%
or more of the outstanding principal balance of the Included Mortgage Loans as
of the Securitization closing date, and (b) were assigned a credit rating in the
highest category (e.g., “AAA”) by at least one Rating Agency, or

(ii) the Seller has determined in good faith that the closing of a
Securitization is not commercially practical, despite commercially reasonable
efforts prior to such date (together, clauses (i) and (ii), the “Failure
Reasons”),

then the Seller may, at its option, offer to sell to the Initial Purchaser all
or a portion of the Forward Assets, and the Initial Purchaser hereby agrees to
buy, if offered, such Forward Assets at a price equal to the product of the
applicable Purchase Price Percentage times the related outstanding principal
balance thereof, plus any accrued but unpaid interest thereon. Alternatively, if
Eligible AAA Securities are not delivered on or before May 17, 2012 because of a
Failure Reason, the Seller will have the option to proceed with the
Securitization based upon actual Rating Agency sizing.

(b) At any time, whether due to a Failure Reason or not, the Seller may, at its
option, (x) remove one or more Forward Assets from this Agreement by paying the
Hedge Partial Termination Price calculated at such time and (y) sell all or a
portion of such Forward Assets to one or more third parties. If the Seller makes
such election, Seller hereby agrees as follows:

(i) Upon request of the Seller, the Initial Purchaser or its affiliate will
broker a sale of all or a portion of the Forward Assets. Depending upon the
aggregate proceeds of the related Forward Assets sold, the Initial Purchaser, in
its discretion, may decide to perform a Pairoff, whereby amounts received by the
Initial Purchaser and due to the Seller in connection with such sale, may be
offset against amounts due to the Initial Purchaser under the Master Repurchase
Agreement. The calculations and determinations shall be made in good faith, in a
commercially reasonable manner.

(ii) In connection with any sale of the Forward Assets to a third party,
regardless whether Initial Purchaser brokers the sale or not, Initial Purchaser
will earn the Whole Loan Sale Fee of any of the Forward Assets offered. Seller
shall pay such Whole Loan Sale Fee out of separate funds, and such payment shall
not effect any calculations hereunder.

(iii) The parties shall calculate (x) the weighted average Loan Sale Realized
Spread multiplied by the Unpaid Principal Balance (“UPB”) of the loans sold, and
(y) the weighted average Loan Sale Initial Purchaser Spread multiplied by UPB,
and shall determine which clause is the lesser (the “Lesser Amount”) and what
clause (x) minus

 

3



--------------------------------------------------------------------------------

clause (y) equals (the “Difference”). The Seller and the Initial Purchaser shall
be entitled to the Lesser Amount and the Difference in the proportions described
in the Forward Pricing Side Letter.

(iv) Upon completion of the loan sale of all or a portion of the Forward Assets,
the agreement to purchase the related Eligible AAA Securities will be terminated
automatically.

Section 2. Securitization; Fees. The Initial Purchaser and the Seller agree
that:

(a) At the point when a pool of Forward Assets reaches approximately
$200,000,000 or such other amount mutually agreed to by the parties, in unpaid
principal balance, the Seller, as sponsor, will apply commercially reasonable
efforts to securitize the Forward Assets in a Securitization;

(b) In any Securitization, the Seller, as Securitization sponsor, shall retain
risk required of a “securitizer” under Section 941 of the Dodd-Frank Act and the
regulations promulgated thereunder (“Risk Retention”). Seller shall comply with,
and to the extent that the Securitization depositor is an affiliate of Initial
Purchaser, shall cooperate with Initial Purchaser with respect to the
Securitization depositor’s compliance with, any other applicable laws, rules and
regulations, including, without limitation, revised Regulation AB and the
Dodd-Frank Act;

(c) The purchase price for the Senior Securities purchased by the Initial
Purchaser shall be the amount determined under Section 1 and shall be made by
wire transfer of immediately available funds to the Seller on the closing date
of the Securitization (the “Closing Date”);

(d) By 5:00 p.m., New York City time, on the Business Day prior to the Closing
Date, the Seller shall make available, for inspection by the Initial Purchaser,
the global notes that are to represent the Senior Securities, which shall be in
certificated, global form, and registered in the name of Cede & Co.; and

(e) Immediately following disbursal of funds to a borrower under a mortgage loan
and receipt by the Seller of a Confirmation for the purchase of Senior
Securities related to one or more Forward Eligible Assets, the Forward AAA
Securities Commitment Fee will accrue with respect to such Forward Eligible
Assets. One twelfth (1/12th) of the Forward AAA Securities Commitment Fee shall
be paid monthly by the Seller to the Initial Purchaser, until the earliest of
Securitization of such Forward Eligible Asset, the termination of this
Agreement, loss of status (for any reason) as a Forward Eligible Asset or the
failure of the Seller to deliver Eligible AAA Securities pursuant to Section 1A.

(f) On the Closing Date, a preliminary weighed average Implied Loan Subordinate
Price will be calculated. To the extent such weighted average Implied Loan
Subordinate Price is greater than the Subordinate Securities Floor Price, then,
the Initial Purchaser shall apply, for each Forward Eligible Asset, the Sharing
Fee to the Implied Loan Subordinate Price until it equals the Subordinate
Securities Floor Price. For clarification purposes, the parties intend that the
Sharing Fee be used, to the extent available, to reduce the price the Seller
pays for the Subordinate Securities to a floor price equal to the Subordinate
Securities Floor Price.

 

4



--------------------------------------------------------------------------------

(g) If a Securitization occurs, the Initial Purchaser will reoffer and resell
the Senior Securities to one or more third party investors in accordance with
the terms and conditions hereof. The Initial Purchaser shall have the right, in
its sole discretion, to reject in whole or in part any order by one or more
third party investors to purchase the Senior Securities or to allot to any
investor less than the amount of Senior Securities offered to be purchased by
such investor.

In connection with any Securitization, the Initial Purchaser and the Seller will
assist in the preparation of a private placement memorandum (together with all
appendices and attachments thereto, “Private Placement Memorandum.”

The Initial Purchaser shall approve the Offering Documents (as defined in
Section 4(h)), in its sole and absolute discretion, promptly as such documents
are prepared and are in form and substance satisfactory to it. The Initial
Purchaser shall not distribute any Offering Document unless such Offering
Document shall have been specifically approved by the Seller; provided, that the
Seller hereby approves of the distribution of the Private Placement Memorandum
by the Initial Purchaser to persons in compliance with the terms of this
Agreement. The Initial Purchaser shall not distribute or disseminate any
offering materials to prospective investors other than the Offering Documents.
At the request of any investor, the Initial Purchaser shall deliver to such
investor a copy of any Offering Documents requested by such investor. The
Initial Purchaser shall keep and retain such records as may be necessary to
identify any potential investor to whom the Initial Purchaser circulated any
Offering Document.

Section 3. Representations, Warranties and Covenants of Seller. The Seller will
represent and warrant to, and covenant and agree with, the Initial Purchaser as
of the Closing Date (except as otherwise noted) as follows:

(a) The Private Placement Memorandum (excluding the Initial Purchaser
Information (as defined below)) will not, on the date of its issuance (the “PPM
Date”) and at any time thereafter up to and including the Closing Date, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(b) Neither the Seller nor any affiliate (as defined in Rule 501(b) of
Regulation D promulgated under the Securities Act) thereof has, directly or
through any agent (other than the Initial Purchaser), sold, offered for sale,
solicited offers to buy, or otherwise negotiated or taken any other action in
respect of, nor will any of the foregoing, directly or through an agent (other
than the Initial Purchaser), sell, offer for sale, solicit offers to buy, or
otherwise negotiate or take any other action in respect of, any security (as
defined in the Securities Act) which is or will be integrated (as such term is
defined in Rule 502(a) of Regulation D promulgated under the Securities Act)
with the sale of the Senior Securities;

(c) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes a legal, valid and binding instrument enforceable against
the Seller in accordance with its terms;

 

5



--------------------------------------------------------------------------------

(d) As of the PPM Date, the Offering Documents (as defined in Section 4(h) of
this Agreement) (excluding the Initial Purchaser Information (as defined
below)), if any, provided to potential investors by the Seller or persons
authorized by the Seller will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(e) The Seller is not an “investment company” that is registered or required to
be registered under, or is not otherwise subject to the restrictions of, the
Investment Company Act of 1940, as amended;

(f) Prior to the Closing Date, the Seller shall cooperate with the Initial
Purchaser in connection with the drafting of the Securitization Documents (as
defined below). The Securitization Documents shall require that copies of all
reports, certificates or notices delivered by or to the Seller pursuant to any
pooling and servicing agreement, private placement memorandum and such other
documents created to effect the Securitization (collectively, the
“Securitization Documents”), and such other documents as the Initial Purchaser
shall reasonably request from time to time while the Senior Securities are
outstanding are promptly sent to Initial Purchaser;

(g) The Seller is a corporation incorporated and in good standing under the laws
of the State of Delaware;

(h) The Seller has full power and authority to conduct its business as will be
described in the Private Placement Memorandum, and to execute, deliver and
perform its obligations under this Agreement, the Master Repurchase Agreement
and each of the Securitization Documents to which it is a party, and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business requires such qualification;

(i) The execution, delivery and performance by the Seller of the Securitization
Documents to which it is a party and the consummation by the Seller of the
transactions contemplated thereby (i) will not violate the certificate of
incorporation or any order, injunction, ruling or decree by which the Seller is
bound, (ii) will not constitute a breach of or a default under any agreement,
indenture, mortgage, lease, note, contract, instrument or arrangement to which
the Seller is a party or by which the Seller or any of its property is bound,
and (iii) will not contravene or constitute a violation of any law, statute,
ordinance, rule or regulation to which the Seller or any of its property is
subject;

(j) All representations and warranties of the Seller contained in each of the
Securitization Documents will be true and correct as of the PPM Date and the
Closing Date (provided that any representation made solely as of a prior date
shall remain as of such date) and are hereby incorporated by reference as if
each such representation and warranty were specifically made herein;

(k) Any taxes, fees and other governmental charges imposed on Seller and due on
or prior to the Closing Date (including, without limitation, sales taxes) in
connection with the execution, delivery and issuance of this Agreement, the
Master Repurchase Agreement, the Securitization Documents and the Senior
Securities have been, or will have been, paid at or prior to the Closing Date;

 

6



--------------------------------------------------------------------------------

(l) As of the Closing Date, the Securitization Documents to which the Seller is
a party have been duly authorized, executed and delivered by the Seller and
constitute valid and legally binding obligations of the Seller, enforceable in
accordance with their respective terms;

(m) None of the Seller or any agent acting on its behalf (other than the Initial
Purchaser), has offered the Senior Securities by any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or has taken or will take any other action which would subject
the offer, issuance, sale or delivery of the Senior Securities to the provisions
of Section 5 of the Securities Act or to the registration provisions of any
state securities laws of any applicable jurisdiction;

(n) As of the Closing Date and date of issuance of the Senior Securities, the
Senior Securities will not be (i) of the same class as securities listed on a
national securities exchange in the United States that is registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (ii) quoted in any “automated inter-dealer quotation system” (as such
term is used in the Exchange Act) in the United States, or (iii) convertible or
exchangeable at an effective conversion premium (calculated as specified in
paragraph (a)(6) of Rule 144A) of less than ten percent for securities so listed
or quoted;

(o) Assuming the accuracy of the representations and warranties, and no breach
of the agreements and covenants, of the Initial Purchaser contained herein, the
offer and sale of the Senior Securities to the Initial Purchaser and the initial
reoffer and resale of the Senior Securities by the Initial Purchaser in the
manner contemplated by this Agreement, the Private Placement Memorandum will be
exempt from the registration requirements of the Securities Act by reason of
(i) Section 4(2) of the Securities Act and Rule 144A thereunder or
(ii) Regulation S under the Securities Act;

(p) All consents, approvals and authorizations of any governmental body,
subdivision, agency, board or authority, if any, required on the part of the
Seller in connection with the execution and delivery by it of this Agreement or
any Securitization Document to which it is a party or the carrying out by it of
the transactions contemplated hereby or thereby, have been obtained and are in
full force and effect;

(q) The Seller possesses all material licenses, certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it and as described
in the Private Placement Memorandum and the Seller has not received any notice
of proceedings relating to the revocation or modification of any such license,
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the business, operations, financial condition or earnings of
the Seller;

(r) As of any Purchase Date for a Purchased Asset under (and as defined in) the
Master Repurchase Agreement, and as of the date of any Confirmation with respect
to any Forward Asset, such mortgage loan will meet the Forward Eligibility
Criteria. As of the Closing Date for any Securitization, each of the Included
Mortgage Loans will meet the Forward Eligibility Criteria; and

 

7



--------------------------------------------------------------------------------

(s) The Seller is “Solvent,” meaning that (a) the fair market value of such
company’s assets exceeds the fair market value of such company’s liabilities,
and (b) such company is able to pay its debts as they come due. The entry into
and performance by the Seller of its obligations under this Agreement, the
Master Repurchase Agreement and the Securitization Documents, including, without
limitation, the sale and/or contribution of the Forward Assets from the Seller
to the Securitization will not cause the Seller to be rendered any condition
other than Solvent, as defined above.

Section 4. Representations, Warranties Covenants of the Seller in Connection
with the Offer and Sale of the Senior Securities. In further consideration of
each of the agreements herein contained, the Seller will, as of the Closing
Date, represent, warrant and covenant with the Initial Purchaser as follows:

(a) Promptly to furnish the Initial Purchaser with copies of the Private
Placement Memorandum and the Securitization Documents in such quantities as it
may from time to time reasonably request;

(b) Promptly to take such action as the Initial Purchaser may reasonably request
from time to time to obtain an exemption from registration requirements or to
qualify the Senior Securities for offering and sale under the state securities
laws of such jurisdictions as the Initial Purchaser may request; provided,
however, in no event shall the Seller be required to qualify the Senior
Securities for offering and sale under the laws of any jurisdiction where in
connection therewith the Seller shall be required to qualify as a foreign
corporation to do business or to file a general consent to the service of
process in such jurisdiction; to advise the Initial Purchaser, promptly after
the Seller receives notice thereof, of the suspension of the qualification of
the Senior Securities for offering or sale in any jurisdiction or of the
initiation or threatening of any proceeding for any such purpose; and in the
event of the issuance of any order suspending any such qualification, promptly
to use its best efforts to obtain the withdrawal of such order;

(c) It has not solicited, nor will it at any time solicit, any offer to buy or
offer to sell the Senior Securities by means of any form of general solicitation
or general advertising, including, but not limited to, the following:

(i) any advertisement, circular, article, notice or letter or other
communication published in any newspaper, magazine or similar medium or
broadcast over television, radio or the internet; and

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(d) If, during the period from the distribution of the Private Placement
Memorandum through the Closing Date, any event known to the Seller shall occur
as a result of which it is necessary, in the judgment of the Seller, the Initial
Purchaser or their respective counsel, to amend or supplement the Private
Placement Memorandum in order to correct any untrue statement of material fact
or to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
if it is necessary, in the judgment of the Seller, the Initial Purchaser or
their respective counsel, to

 

8



--------------------------------------------------------------------------------

amend or supplement the Private Placement Memorandum to comply with any law,
forthwith to prepare and furnish, at the expense of the Seller, to the Initial
Purchaser and to each prospective investor or an investor to whom a copy of the
Private Placement Memorandum had previously been delivered and not returned,
either amendments or supplements (in form and substance reasonably satisfactory
to the Initial Purchaser and its counsel) so that the Private Placement
Memorandum as so amended or supplemented will not contain an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or so that the Private Placement Memorandum will comply
with such law; provided that the Seller will not at any time amend or supplement
the Private Placement Memorandum (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser and its counsel a reasonable opportunity to review
the same or (ii) in a manner in which the Initial Purchaser shall reasonably
object (including through an amendment which the Initial Purchaser has not
approved);

(e) Whether or not the transactions contemplated by this Agreement, the Master
Repurchase Agreement and the Securitization Documents are consummated, or this
Agreement is terminated for any reason, the Seller shall pay all legal fees and
expenses of its own counsel;

(f) To cause the Securitization trustee to deliver authenticated instruments
evidencing the Senior Securities;

(g) That it has not published or disseminated, nor will it at any time publish
or disseminate, any material in connection with the offering or sale of the
Senior Securities, unless the Initial Purchaser shall have consented to the
publication or use thereof, or except as required by applicable law in the
opinion of counsel to the Seller;

(h) To extend to the Initial Purchaser and all prospective investors the
opportunity, prior to the Closing Date, to ask questions of, and receive answers
from, the Seller concerning the Seller and the Senior Securities and the terms
and conditions of the offering of the Senior Securities and to obtain any
information that the Initial Purchaser may consider necessary in connection with
its undertakings hereunder, or which such prospective investors may consider
necessary in making an informed investment decision, to the extent the Seller
possesses such information or can acquire it without unreasonable effort or
expense and can make such information available without divulging information
that is not otherwise material and is deemed by the Seller to be proprietary or
confidential with respect to the business and operations of the Seller (any such
additional information furnished in writing (including, without limitation, the
Private Placement Memorandum) together with the Securitization Documents, any
material referred to in the preceding paragraph (g) consented to by the Initial
Purchaser and any other information distributed by the Initial Purchaser before
or after the Closing Date consented to by the Seller are collectively referred
to herein as the “Offering Documents”);

(i) That it has not solicited, nor will it at any time solicit, any offer to buy
from or offer to sell to any person any Senior Securities, except through the
Initial Purchaser;

 

9



--------------------------------------------------------------------------------

(j) Each Senior Security shall contain a legend stating in substance that such
Senior Security has not been registered under the Securities Act and that any
resale, pledge or other transfer of such Senior Security may be made only
(i) pursuant to an effective registration statement under the Securities Act or
(ii) in reliance on another exemption from the registration requirements of the
Securities Act, in each case only in accordance with any applicable securities
laws of any state of the United States; and the Seller will not cause or permit
the legend to be removed from the face of any Senior Security except upon
receipt of any opinion of counsel stating that such restrictions are no longer
required under the Securities Act and that such Senior Security may be offered
and sold without restrictions under the Securities Act (the purpose of this
requirement is to ensure that the Senior Securities are resold or otherwise
transferred only in a manner that does not call into question the non-public
offering character of the offer and sale of the Senior Securities; and any
resale or other transfer of any Senior Security shall be made in strict
compliance with the terms of the Securitization Documents);

(k) It has not taken, or permitted or caused any of its affiliates to take, nor
will it at any time take, or permit or cause any of its Affiliates to take, any
action whatsoever which would have the effect of requiring the registration,
under the Securities Act, of the offering or sale of the Senior Securities
contemplated by this Agreement including an offer to investors within six months
after the Closing Date securities of a same or similar class (in the reasonable
opinion of the Seller, or if asserted as a claim in a court of law of competent
jurisdiction or as determined by the Commission) as the Senior Securities, the
Seller or any such Affiliate (directly or through any trust) shall not commence
any such offering unless Initial Purchaser has received an opinion from counsel
to the Seller that such offering would not be integrated with the offering of
the Senior Securities under the federal securities laws in a manner which would
render unavailable the exemption from the registration provisions of the
Securities Act relied upon in making this offering of the Senior Securities;

(l) So long as any of the Senior Securities are “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act, the Initial Purchaser
will cause the Seller to provide to each holder of such restricted securities
and to each prospective purchaser (as designated by such holder) of such
restricted securities, upon the request of such holder or prospective purchaser,
any information required to be provided by Rule 144A(d)(4) under the Securities
Act. This covenant is intended to be for the benefit of the holders, and the
prospective Purchaser designated by such holders, from time to time of such
restricted securities;

(m) On or prior to the Closing Date, to take all actions reasonably necessary to
satisfy, or cause others to satisfy, the conditions to the Initial Purchaser’s
obligations set forth in Section 6 of this Agreement;

(n) From the Closing Date to the retirement of the Senior Securities, the Seller
will not consent to any amendment to the Securitization Documents affecting the
obligation of the Issuer to deliver to the Initial Purchaser the annual
statements of compliance and the annual independent certified public
accountant’s reports furnished to the Securitization trustee pursuant to the
Securitization Documents, as soon as such statements and reports are furnished
to the Securitization trustee;

(o) So long as any of the Senior Securities are outstanding, the Seller will
cause the Securitization Documents to provide for the Issuer to furnish to the
Initial Purchaser as soon as practicable, copies of all documents required to be
distributed to the holders of the Senior Securities;

 

10



--------------------------------------------------------------------------------

(p) From and after the Closing Date, the Seller shall cause the computer records
of the Seller to be marked to show the Issuer’s absolute ownership of the
Included Mortgage Loans (subject only to the lien of the Securitization trustee
under the Securitization Documents, for the benefit of the security holders of
the Securitization), and from and after the Closing Date, the Seller shall not
take, and the Securitization Documents shall not permit the depositor under the
Securitization Documents to take, any action inconsistent with the Issuer’s
ownership of the Forward Assets and the Securitization trustee’s lien thereon,
other than as expressly permitted by the Securitization Documents;

(q) To the extent, if any, that any rating provided with respect to the Senior
Securities by any Rating Agency rating the Senior Securities is conditional upon
the furnishing of documents or the taking of any other actions by the Seller,
the Seller shall furnish such documents and take any such other actions;

(r) It shall furnish, or cause to be furnished, to the Initial Purchaser such
additional documents and information regarding it and the transaction
contemplated hereby as the Initial Purchaser may from time to time reasonably
request;

(s) It is not engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and will not use any proceeds from the sale
of the Senior Securities for such purpose. “Margin Stock” has the meaning
specified in Regulation U of the Board of Governors of the Federal Reserve
System and any successor regulations thereto, as in effect from time to time;

(t) If the Depositor is affiliated with the Seller, the Seller shall cause the
Depositor to make representations to the Initial Purchaser substantially in the
form of those in Section 3 hereof as applicable; and

(u) The Seller shall not sell Securities held to satisfy Risk Retention
requirements without the approval of the Initial Purchaser and shall otherwise
retain Securities necessary to satisfy Risk Retention requirements. If a
Securitization is effected by a transfer of Included Mortgage Loans first from
the Seller to BCAP LLC or another entity owned by the Initial Purchaser, as
depositor, before transfer to the issuing trust, the Seller, and not the
depositor, will have the sole responsibility to continue to maintain Risk
Retention and the Seller will satisfy any disclosure and applicable reporting
requirements, including Regulation AB in connection therewith.

Section 5. Representations, Warranties, Covenants and Agreements of the Initial
Purchaser. The Initial Purchaser hereby represents and warrants and covenants
and agrees with the Seller, as follows:

(a) The Initial Purchaser has not and will not solicit any offer to buy or offer
to sell any Senior Securities by means of any form of general solicitation or
general advertising and will transfer beneficial ownership interests in the
Senior Securities, which are Book-Entry Senior Securities, in accordance with
the applicable terms of the Securitization Documents;

 

11



--------------------------------------------------------------------------------

(b) The Initial Purchaser is an “accredited investor” as defined in
Rule 501(a)(1) under the Securities Act;

(c) With respect to Senior Securities that are permitted to be sold to
“qualified institutional buyers” as defined under Rule 144A (“QIBs”) pursuant to
Rule 144A, the Initial Purchaser has not and will not solicit any offer to buy
from or offer to sell to any person any Senior Securities unless it shall
reasonably believe that at such time such person, and each other person for whom
such person is acting, are QIBs; and

(d) The Initial Purchaser agrees that, prior to or simultaneously with the
settlement of sale by the Initial Purchaser to any purchaser of any of the
Senior Securities, the Initial Purchaser shall furnish to that purchaser a copy
of the final Private Placement Memorandum (and any amendment or supplement
thereto that the Seller shall have furnished to the Initial Purchaser prior to
the date of such confirmation of sale).

(e) The Initial Purchaser agrees to pay any expenses in connection with any
offering of Senior Securities not otherwise required to be paid by the Seller
under Section 4(e) of this Agreement.

Section 6. Conditions to the Initial Purchaser’s Obligations. The purchase by
the Initial Purchaser of any Senior Securities on the related Closing Date is
subject to the accuracy of the representations and warranties herein made on the
part of the Seller, to the accuracy of the statements of the officers of the
Seller made pursuant to the provisions hereof, to the performance by Seller of
its obligations hereunder and to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred and be continuing at the time of the issuance of the Senior
Securities (i) any change, or any development or event involving a prospective
change, in or affecting the condition (financial or other), business, properties
or results of operations of the Seller (or any Affiliates thereof), (ii) any
Force Majeure Event or (iii) Illegality.

(b) On the Closing Date, each of the Securitization Documents and the Senior
Securities, shall have been duly authorized, executed and delivered by the
parties thereto, shall be in full force and effect and no default shall exist
thereunder, and the Securitization trustee and the Initial Purchaser shall have
received a fully executed copy thereof or, with respect to the Senior
Securities, a conformed copy thereof.

(c) The Initial Purchaser shall have received from Seller’s outside counsel
opinions, including bankruptcy, corporate and enforceability, lien and tax
opinions, dated the Closing Date, in form and substance satisfactory to the
Initial Purchaser and its counsel;

(d) The Initial Purchaser shall have received an opinion of counsel to the
Securitization trustee dated as of the Closing Date, in form and substance
satisfactory to the Initial Purchaser and its counsel, Hunton & Williams LLP;

(e) At the Closing Date, the Initial Purchaser shall have received any and all
opinions of counsel to the Seller supplied to the Rating Agency relating to,
among other things, the interest of the Securitization trustee in the Forward
Assets and certain monies due or to become due with respect thereto, certain
bankruptcy issues and certain matters with respect to the Senior Securities. Any
such opinions shall be addressed to the Initial Purchaser, the Seller and the
Rating Agency and shall be dated the Closing Date;

 

12



--------------------------------------------------------------------------------

(f) The Initial Purchaser shall have received evidence satisfactory to it that,
on or before the Closing Date, UCC1 financing statements have been or are being
filed in all appropriate jurisdictions to reflect the sale of the interest of
the Seller in the Included Mortgage Loans to the depositor under the
Securitization Documents, the transfer of the Included Mortgage Loans to the
Issuer, and the pledge or sale of the interest of the Issuer in the Included
Mortgage Loans to the Securitization trustee;

(g) The Initial Purchaser shall have received a private placement number from
Standard and Poor’s CUSIP Service Bureau for the Senior Securities;

(h) Each of the Securitization Documents and all documents incident hereto or
thereto shall be satisfactory in form and substance to the Initial Purchaser,
and the Initial Purchaser shall have received such information, certificates,
opinions and documents as the Initial Purchaser may request, including without
limitation such certificates, opinions and/or other documents necessary to
enable the Initial Purchaser to rely on certificates and opinions delivered to
the Securitization trustee pursuant to the Securitization Documents;

(i) No order suspending the sale of the Senior Securities in any jurisdiction
shall have been issued and no proceedings shall have been instituted or
threatened for that purpose; and

(j) The Initial Purchaser shall have received from Seller the Underwriting
Guidelines, mutually acceptable to Seller and Initial Purchaser.

The Initial Purchaser may, in its sole and absolute discretion, waive compliance
with any of the conditions contained in this Section 6 and any condition so
waived shall be deemed to have been satisfied. If any of the foregoing
conditions is not satisfied or waived on or before the Closing Date, the Initial
Purchaser shall (except as otherwise specifically provided herein) be released
and discharged from any obligations under or pursuant to this Agreement with
respect to the related Senior Securities and any offers (and acceptances
thereof) of the Senior Securities.

Section 7. Indemnification and Contribution.

(a) The Seller agrees to indemnify and hold harmless the Initial Purchaser, the
Initial Purchaser’s partners, directors, officers, employees and agents, and
each person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, as
applicable, from and against any and all losses, claims, damages and
liabilities, joint or several, or actions in respect thereof, caused by or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Private Placement Memorandum (not including the
Initial Purchaser Information (as defined below)) or caused by or arising out of
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

13



--------------------------------------------------------------------------------

(b) The Initial Purchaser agrees to indemnify and hold harmless the Seller and
its partners, directors, officers, employees and agents, and each person, if
any, who controls the Seller within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, as applicable, from and against any and
all losses, claims, damages and liabilities, or actions in respect thereof,
caused by or arising out of or based upon any untrue statement or alleged untrue
statement of a material fact made in the Offering Documents (or any amendment or
supplement thereto) in connection with, in reliance upon or in conformity with
written information furnished to the Seller by the Initial Purchaser expressly
for use in the Offering Documents (or any amendment or supplement thereto)
(collectively, the “Initial Purchaser Information”); provided, however, that the
Initial Purchaser will not be liable in any case to the extent that any such
loss, claim, damage or liability arises out of an error or omission in any
underlying data or information supplied to the Initial Purchaser by the Seller.

(c) In case any proceeding (including, without limitation, any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to the preceding paragraph, such person
(hereinafter called the “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (hereinafter called the “Indemnifying
Party”) in writing; provided, however, that the failure so to notify shall not
relieve the Indemnifying Party from any liability that it may have to an
Indemnified Party except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure and;
provided further, that the failure to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability that it may have to an
Indemnified Party other than under Section 7(a) or 7(b) above. In case any such
action is brought against any Indemnified Party and it notifies the Indemnifying
Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party (who shall not, except
with the consent of the Indemnified Party, be counsel to the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed), and after notice
from the Indemnifying Party to such Indemnified Party of its election so to
assume the defense thereof, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 7 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation. In any such proceeding,
any Indemnified Party shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless the Indemnifying Party and the Indemnified Party shall have
mutually agreed to the retention of such counsel or the representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties, and all such fees and expenses shall be reimbursed as they are
incurred. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Party agrees to indemnify the Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

 

14



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 7 is finally judicially
determined to be unavailable to an Indemnified Party in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Seller on the
one hand, and the Initial Purchaser on the other, from the offering and sale of
the Senior Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Seller on the one hand, and of the Initial Purchaser on
the other, in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Seller on the one hand,
and the Initial Purchaser on the other, shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the related
Senior Securities contemplated hereby (before deducting expenses) received by
Issuer bear to the total discount received by the Initial Purchaser for such
Senior Securities pursuant to this Agreement in connection therewith. The
relative fault of the Seller on the one hand, and of the Initial Purchaser on
the other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Seller
on the one hand, or by the Initial Purchaser on the other, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) The Seller and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in paragraph (c) of this Section 7. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in paragraph (c) of this Section 7
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
Notwithstanding anything to the contrary in this Agreement, the Initial
Purchaser shall not be required to contribute any amount in excess of the total
price at which the Senior Securities purchased by it were resold exceeds the
amount of damages which the Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.

(f) EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE RIGHTS OF AN INDEMNIFIED PARTY TO
BE INDEMNIFIED AND HELD HARMLESS, OR TO RECEIVE CONTRIBUTION, UNDER THE
CIRCUMSTANCES CONTEMPLATED IN THIS SECTION 7 SHALL NOT BE NEGATED BY THE REASON
OF THE FACT THAT SUCH INDEMNIFIED PARTY MAY HAVE BEEN NEGLIGENT IN ANY RESPECT
AND TO ANY DEGREE UNDER THE CIRCUMSTANCES OR MAY BE SUBJECT TO STRICT LIABILITY
UNDER APPLICABLE LAW.

 

15



--------------------------------------------------------------------------------

(g) The obligations of the Seller under this Section 7 shall be in addition to
any liability which the Seller may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls the Initial
Purchaser within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Initial Purchaser under this Section 7 shall be in addition
to any liability which the Initial Purchaser may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
the Seller within the meaning of the Securities Act or the Exchange Act.

Section 8. Default of Initial Purchaser.

If the Initial Purchaser defaults in its obligation to purchase Eligible AAA
Securities hereunder that are issued in a Securitization or defaults in its
obligations under Section 1A, this Agreement will terminate without liability on
the part of the Seller, except as provided in Section 7. Nothing herein will
relieve the Initial Purchaser from liability for its default.

Section 9. Variation Margin.

The Market Value of this Agreement may be determined at any time by Barclays
Bank PLC, as calculation agent (the “Calculation Agent”), in its sole reasonable
discretion. The amount by which the market value of this Agreement increases or
decreases from the market value of this Agreement as of the date hereof, is
referred to as the “Variation Margin”. If on any date, the Calculation Agent
determines that amounts would otherwise be payable in respect of Margin Excess
or Margin Deficit (each as defined in the Master Repurchase Agreement) by a
party, on the one hand, and that offsetting amounts are payable by the other
party in respect of an increase or decrease in Variation Margin, respectively,
on the other hand, then, on such date, each party’s obligation to make payment
of any such amount may be netted. The Calculation Agent’s calculations and
determinations shall be made in good faith and will be provided to the Seller
upon request. The intent of this Section 9 is to offset the effect of a Margin
Deficit or Margin Excess against Variation Margin.

Section 10. Forward Ineligible Assets; Termination of Agreement.

(a) If on any date of determination, the principal balance of Forward Ineligible
Assets exceeds the Forward Ineligible Cap as of such date, then at Seller’s
option the Initial Purchaser hereby agrees to purchase or cause the Hedge
Provider to purchase, and the Initial Purchaser or Hedge Provider shall
purchase, at a price equal to the outstanding principal balance and any accrued
but unpaid interest thereon, the excess Forward Ineligible Assets for its own or
the Hedge Provider’s own account, following which, such assets will no longer be
subject to this Agreement. Any Forward Ineligible Assets purchased hereunder
shall be purchased in chronological order (based on when it became a Forward
Ineligible Asset), with the Forward Assets which became Forward Ineligible
Assets first, being purchased first, and so forth.

(b) This Agreement shall terminate with respect to any mortgage loan on the
earlier of (i) the day on which an Event of Default (as defined in the Master
Repurchase Agreement) occurs, (ii) the day on which such mortgage loan is no
longer a Forward Eligible Asset, subject

 

16



--------------------------------------------------------------------------------

to the obligation of the Initial Purchaser or Hedge Provider to purchase certain
Forward Ineligible Assets pursuant to Section 10(a) of this Agreement, and
(iii) 364 days from the Funding Date with respect to such mortgage loan, unless
Seller requests in writing an extension of such date on or before 270 days after
such Funding Date and the Initial Purchaser approves such requested extension in
writing, in its sole discretion. A failure to accept such a request within 10
days of receipt of the request shall be deemed to be a rejection. The Funding
Date is, for any Purchased Asset, the date on which such Purchased Asset is
purchased by Seller.

Section 11. Miscellaneous.

(a) This Agreement shall become effective as of the date set forth above and,
except as otherwise provided herein, shall continue in effect for each Forward
Eligible Asset as to which a Confirmation is issued by the Initial Purchaser and
any related Senior Securities until the Closing Date for any related Senior
Securities, or such other date as may be mutually agreed upon by the Initial
Purchaser and the Seller.

(b) The indemnity and contribution agreements contained in Section 7, the
provisions of this Section 11, all of the representations and warranties of the
parties contained herein, and the covenants and agreements of the parties set
forth at Sections 3(a), 3(b), 3(f), 3(m), 3(n), 3(o), 4(a), 4(b), 4(c), 4(d),
4(e), 4(g), 4(j), 4(k), 4(l), 4(n), 4(o), and 4(r) of this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchaser or the Seller or any person controlling the Initial Purchaser or the
Seller and (iii) payment for and delivery of the Senior Securities.

(c) Whether or not the transactions contemplated by this Agreement, the Master
Repurchase Agreement and the Securitization Documents are consummated or this
Agreement is terminated for any reason, the Seller and the Initial Purchaser
each agrees to pay the amounts for which it is respectively obligated in this
Agreement.

(d) All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and, if to the Initial Purchaser, shall be mailed,
delivered or telecopied and confirmed to the Initial Purchaser at the following
addresses:

Barclays Bank PLC

745 7th Avenue, 4th Floor

New York, New York 10019

Attention: Ellen Kiernan

Barclays Bank PLC

745 7th Avenue, 20th Floor

New York, New York 10019

Attention: Ian Sterling

 

17



--------------------------------------------------------------------------------

if to the Seller, shall be mailed or delivered or telecopied and confirmed to
the Seller at the following address:

TH TRS Corp.

601 Carlson Parkway, Suite 330

Minnetonka, MN 55305

Attention: General Counsel

(e) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(f) This Agreement may be executed in counterparts, each of which shall be an
original and all of which together shall together constitute but one and the
same instrument.

(g) This Agreement shall inure to the benefit of and be binding upon the Initial
Purchaser, the Seller and their respective successors, and no other person will
have any right or obligation hereunder, except that the holders of the Senior
Securities shall be entitled to enforce, for their benefit, the agreements
contained in Section 4(l) hereof against the Seller as if such holders were
parties hereto.

(h) This Agreement may be amended or modified only with the prior written
consent of the parties hereto.

(i) In addition to any rights and remedies of Initial Purchaser hereunder and at
law, Initial Purchaser and its Affiliates shall have the right, without prior
notice to Seller, any such notice being expressly waived by Seller to the extent
permitted by applicable law, upon any amount becoming due and payable (whether
at the stated maturity, by acceleration or otherwise) by Seller hereunder or
under any other agreement (including, without limitation, the Master Repurchase
Agreement) entered into between Seller or any of its Affiliates on the one hand,
and Initial Purchaser or any of its Affiliates on the other hand, to set-off and
appropriate and apply against such amount any and all Property and deposits
(general or special, time or demand, provisional or final), in any currency, or
any other credits, indebtedness or claims, in any currency, or any other
collateral (in the case of collateral not in the form of cash or such other
marketable or negotiable form, by selling such collateral in a recognized market
therefor or as otherwise permitted by law or as may be in accordance with
custom, usage or trade practice), in each case, whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by
Initial Purchaser or any Affiliate thereof to or for the credit or the account
of Seller of any of its Affiliates. Initial Purchaser may also set-off cash and
all other sums or obligations owed by Initial Purchaser or its Affiliates to
Seller or its Affiliates (whether under this Agreement or under any other
agreement between the parties (including, without limitation, the Master
Repurchase Agreement) or between Seller or any of its Affiliates, on the one
hand, and Initial Purchaser or any of its Affiliates, on the other) against all
of Seller’s obligations to Initial Purchaser or its Affiliates (whether under
this Agreement or under any other agreement (including, without limitation, the
Master Repurchase Agreement) between the parties or between Seller or any of its
Affiliates, on the one hand, and Initial Purchaser or any of its Affiliates, on
the other), whether or not such obligations are then due. The exercise of any
such

 

18



--------------------------------------------------------------------------------

right of set-off shall be without prejudice to Initial Purchaser’s or its
Affiliate’s right to recover any deficiency. Initial Purchaser agrees to
promptly notify Seller after any such set-off and application made by Initial
Purchaser; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

TH TRS CORP., as the Seller By:   /s/ Thomas Siering Name:   Thomas Siering
Title:   Chief Executive Officer

[Signature Page 1 of 2 to Forward AAA Securities Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to

on the date first above written:

 

BARCLAYS BANK PLC, as the Initial Purchaser

By:   /s/ Adam Yarnold

Name:

  Adam Yarnold

Title:

  Managing Director

[Signature Page 2 of 2 to Forward AAA Securities Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

AAA IO Securities means a class of senior securities bearing interest at the AAA
Weighted Average IO and having no entitlement to principal.

AAA Loan IO means, with respect to each Included Mortgage Loan, as of the
effective date of the Confirmation, a percentage equal to the interest rate on
such Included Mortgage Loan less the sum of the related AAA Net Coupon and the
related servicing fee rate.

AAA Loan IO Price means, with respect to each Included Mortgage Loan, the market
price of the related AAA IO Securities, expressed as a multiple of the interest
rate strip. For example, if a buyer would pay 1.0% of the notional amount of a
AAA IO Security with an interest rate of 0.25%, then the AAA Loan IO Price is 4.

AAA Loan Realized Strike Price means TBA Security Price at time of loan sale
less Initial Spread Back Amount.

AAA Loan Strike Price means for any Forward Eligible Asset, the percentage of
the related loan balance specified in the related Confirmation. This percentage
will be applied to the balance of any related Eligible AAA Securities to
determine the purchase price of such Eligible AAA Securities. Initially, the AAA
Loan Strike Price is expected to be 101.50% less Drop, but the actual Drop and
AAA Loan Strike Price for each Forward Eligible Asset will be set forth in each
Confirmation.

AAA Net Coupon means, with respect to each Included Mortgage Loan, the
percentage specified in the related Confirmation.

AAA Securities Market Price means the price at which a willing third party
purchaser would purchase the Eligible AAA Securities on the Closing Date, as
calculated by the Initial Purchaser.

AAA Securities Purchase Price means the price to be paid by the Initial
Purchaser to the Seller on the Closing Date for the Eligible AAA Securities,
equal to the AAA Weighted Average Strike Price for securities with a coupon
equal to the AAA Weighted Average Net Coupon.

AAA Weighted Average IO means the weighted average of AAA Loan IOs for all of
the related Included Mortgage Loans.

AAA Weighted Average Net Coupon means the weighted average of all AAA Net
Coupons of the Included Mortgage Loans.

AAA Weighted Average Strike Price means for any Eligible AAA Security, the
weighted average of AAA Loan Strike Prices for all of the related Included
Mortgage Loans.

Actual Mortgage Loan Retained Price means the retained price the Seller accepts
to sell the Mortgage Loans on a loan sale date.

Collateral Mortgage Loan Balance means the principal balance of Mortgage Loans
included in a Securitization as of the Closing Date or the date of a loan sale,
as applicable.

 

A-1



--------------------------------------------------------------------------------

Drop means, with respect to any Mortgage Loans, shall mean the change in price
between lock date and settlement date of a mortgage loan: the actual Drop for a
Mortgage Loan shall be set forth in the related Confirmation.

Eligible AAA Securities means securities that are (i) rated AAA by one or more
rating agencies, (ii) backed solely by Included Mortgage Loans that are Forward
Eligible Assets, for which the Initial Purchaser has issued a Confirmation and
with respect to which all the related conditions to purchase have been
satisfied, (iii) sized by the Rating Agency at no more than the Maximum Senior
Sizing and no less than the Minimum Sizing and (iv) not AAA IO Securities.

Force Majeure Event has the meaning set forth in the 2002 ISDA Master Agreement.

Forward AAA Securities Commitment Fee means, with respect to any Forward
Eligible Asset, a per annum percentage set forth in the related Confirmation
(initially expected to be 1.0%) multiplied by the Expected Cumulative Senior
Sizing Percentage (as defined in the Pricing Side Letter) multiplied by the
outstanding principal amount of such Forward Eligible Asset.

Forward Assets means prime jumbo residential loans owned by the Seller and
expected to be included in the Securitization.

Forward Eligible Assets means all Forward Assets that meet the Forward
Eligibility Criteria.

Forward Eligibility Criteria means the following:

(1) Origination in compliance, and currently in compliance, with the
Underwriting Guidelines;

(2) May not be delinquent greater than 29 days (using MBA method);

(3) Must be owned by the Seller free and clear of liens and adverse claims; and

(4) Must conform to the Eligible Mortgage Loan requirements in the Master
Repurchase Agreement, but need not be subject to the Master Repurchase
Agreement.

Forward Ineligible Assets means all Forward Assets except Forward Eligible
Assets.

Forward Ineligible Cap means (1 – Expected Cumulative Senior Sizing Percentage)
multiplied by the principal balance of all loans that are subject to the
Agreement.

Hedge Partial Termination Price means:

(ii) the product of AAA Loan Strike Price and the principal balance of the
Eligible AAA Securities, less

(ii) the product of AAA Loan Realized Strike Price and the principal balance of
the Eligible AAA Securities.

Hedge Provider means an approved hedge provider named at the Initial Purchaser’s
sole discretion in accordance with the Agreement.

Illegality has the meaning set forth in the 2002 ISDA Master Agreement.

Implied Loan Subordinate Price means, as of any date of determination,

(a) (i) the product of Collateral Mortgage Loan Balance and Mortgage Loan
Retained Purchase Price, LESS

 

A-2



--------------------------------------------------------------------------------

(ii) the product of AAA Loan Strike Price and the principal balance of the
Eligible AAA Securities, LESS

(iii) the product of (x) Net WAC as of such date of determination minus the AAA
Net Coupon and (y) the product of the AAA Loan IO Price and the principal
balance of the Eligible AAA Securities, divided by

(b) the principal balance of the Subordinate Securities to be issued.

Included Mortgage Loan means a mortgage loan included in the Securitization, all
of which must be Forward Eligible Assets on the Closing Date.

Initial Purchaser Loan Bid Price means the highest bid that the Initial
Purchaser presents to Seller for the Mortgage Loans at the time of a loan sale
expressed as a percentage.

Initial Spread Back Amount means the Spread Back Amount of a Forward Eligible
Asset as of the effective date of the related Confirmation.

Loan Sale Initial Purchaser Spread means the difference (if positive) between

(i) the product of Collateral Mortgage Loan Balance and Initial Purchaser Loan
Bid Price, LESS

(ii) the product of Collateral Mortgage Loan Balance and Realized Mortgage Loan
Retained Purchase Price.

Loan Sale Realized Spread means the difference (if positive) between

(i) the product of Collateral Mortgage Loan Balance and Actual Mortgage Loan
Retained Purchase Price, LESS

(ii) the product of Collateral Mortgage Loan Balance and Realized Mortgage Loan
Retained Purchase Price.

Market Value means as of the date of the related Confirmation, zero and on any
determination date thereafter, as calculated by the Initial Purchaser.

Maximum Senior Sizing means 91.0% of the outstanding loan balance of the
Included Mortgage Loans.

Minimum Sizing means 88% of the outstanding loan balance of the Included
Mortgage Loans.

Mortgage Loan Purchase Price means the aggregate purchase price paid for the
Mortgage Loans sold into a Securitization.

Mortgage Loan Retained Purchase Price means the price of the Mortgage Loans,
without servicing, as agreed upon by the Initial Purchaser and Seller, and set
forth in the Confirmation.

Net WAC means the weighted average coupon of the Mortgage Loan in a
Securitization less the Servicing Fee Rate.

Pairoff means a transaction in securities markets where off-setting buy and sell
trades are settled in cash, based on the difference in the prices between the
off-setting trades. No securities trade hands; instead the settlement difference
between the trades is calculated, and a money wire is sent to the appropriate
party.

 

A-3



--------------------------------------------------------------------------------

Purchase Price Percentage means, with respect to each Forward Eligible Asset,
its Expected Loan Senior Sizing Percentage, and, for each Forward Ineligible
Asset the lesser of its Expected Loan Senior Sizing Percentage and 50%.

Rating Agency means any of S&P, Moody’s, Fitch and DBRS.

Realized Mortgage Loan Retained Purchase Price means (a)

(i) the product of AAA Loan Realized Strike Price and the principal balance of
the Eligible AAA Securities, PLUS

(ii) the product of Implied Loan Subordinate Price as of the effective date of
the Confirmation and the principal balance of the subordinate securities, PLUS

(iii) the product of (x) Net WAC minus the AAA Net Coupon and (y) the product of
the AAA Loan IO Price and the Eligible AAA Securities, divided by

(b) the Collateral Mortgage Loan Balance.

Realized Spread Back Amount means the Spread Back Amount as of the Closing Date.

Servicing Fee Rate means 0.25% unless otherwise specified in the Confirmation.

Sharing Fee has the meaning set forth in the Forward Pricing Side Letter.

Spread Back Amount means, with respect to each Forward Asset, the TBA Security
Price as of a determination date less the AAA Loan Strike Price, as of such
determination date if the difference is positive.

Subordinate Securities Floor Price means, with respect to each Forward Eligible
Asset, the price, set forth in the related Confirmation, as the lowest price the
Seller will accept. The Confirmation will set forth this price based on
assumptions of a 6%, 8% and 10% subordination level for the related
Securitization (meaning the percentage derived from the fraction for which the
principal balance of the Subordinate Securities is the numerator and the
Collateral Mortgage Loan Balance included in the Securitization as the
denominator). If the actual subordination level is other than 6%, 8% or 10%, the
final Subordinate Securities Floor Price will be interpolated.

TBA Security means any Fannie Mae or Freddie Mac forward mortgage-backed
security that trades “TBA” in the market.

TBA Security Price means, with respect to a TBA Security, the prevailing market
price, determined by the Initial Purchaser, by reference to a Bloomberg screen.

Underwriting Guidelines means origination guidelines to be mutually agreed to by
Seller and Initial Purchaser.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONFIRMATION

 

Form of Trade Confirmation    [Date]                

By this Trade Confirmation (“Confirmation”), TH TRS Corp. as purchaser hereby
confirms its agreement to purchase and Barclays Bank, PLC as Seller hereby
confirms its agreement to sell certain residential mortgage loans (“Mortgage
Loans”) on the terms and conditions set forth below and subject to the terms and
conditions set forth in the (“Mortgage Loan Sale Agreement”) dated [ ].

Additionally, TH TRS Corp. (“Seller”) hereby confirm its agreement to sell and
Barclays Capital Inc (“Initial Purchaser”) hereby confirms its agreement to
purchase, the Senior Securities identified below, on the terms and conditions
set forth below and subject to the terms and conditions set forth in the Amended
and Restated Forward AAA Securities Agreement, between Seller and Initial
Purchaser, dated as of December    , 2011 (the “Forward AAA Securities
Agreement”).

This Transaction is effective as of the date set forth below. Capitalized terms
not defined herein shall have the meaning assigned to them in the Forward AAA
Securities Agreement and Mortgage Loan Sale Agreement and such definitions are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of and is subject to, the Forward AAA
Securities Agreement. This communication itself constitutes a binding agreement
setting forth the essential terms of the Transaction described herein. All
provisions contained in the Forward AAA Securities Agreement shall govern this
Confirmation except as expressly modified below.

[Insert necessary data]

Each party represents to the other party hereto that (i) it is not acting as a
fiduciary or a financial or investment advisor for the other party; (ii) it is
not relying upon any advice, counsel or representations (whether written or
oral) of the other party other than the representations expressly set forth in
the Forward AAA Securities Agreement and Mortgage Loan Sale Agreement and
herein; (iii) the other party hereto has not given to it any advice or counsel
as to the expected or projected success, return, performance, result,
consequence or benefit (either legal, regulatory, tax, financial, accounting, or
otherwise) of this Transaction; (iv) it has consulted with its own legal,
regulatory, tax, business, investment financial and accounting advisors to the
extent it has deemed necessary and has made its won investment hedging, and
trading decisions (including decisions regarding the suitability of this
Transaction) based upon its

 

B-1



--------------------------------------------------------------------------------

own judgment and upon any advice from such advisors as it has deemed necessary
and not upon any view expressed by the other party hereto; (v) it has determined
that the rates, prices, or amounts and other terms of this Transaction in the
indicative quotations (if any) provided by the other party hereto reflect those
in the relevant market for similar transactions, and all trading decisions have
been the result of arms length negotiations between the parties; (vi) it is
entering into this Transaction with full understanding of all the terms,
conditions and risks thereof (economic and otherwise), and it is capable of
assuming and willing to assume (financially or otherwise) those risks; and
(vii) it is a sophisticated investor.

Kindly acknowledge your agreement to the terms of this Trade Confirmation by
signing and returning to Hansel Nieves at fax 646-845-6464, email
hansel.nieves@barclayscapital.com by [Date].

 

TH TRS CORP.

   BARCLAYS CAPITAL

By:

       

By:

    

Name:

       

Name:

    

Title:

       

Title:

    

BARCLAYS BANK, PLC

     

By:

          

Name:

          

Title:

          

 

B-2